DETAILED ACTION
This action is in response to applicant's amendment filed 02/23/22.
The examiner acknowledges the amendments to the claims.
Claims 1 and 3-9 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 have been considered but are moot in view of the new grounds of rejection including new reference Williams et al., hereinafter “Williams” (U.S. Pat. No. 6,408,214) that teaches a distributed curvature 14 of an inner catheter 10 (see Figures 1, 6-7) which is further discussed below.

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 1 it reads as “hearth” and should rather read as --heart--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farhangnia et al., hereinafter “Farhangnia” (U.S. Pub. No. 2014/0277008) in view of Williams (U.S. Pat. No. 6,408,214) and further in view of Heuser (U.S. Pub. No. 2006/0047222).

an outer catheter 180 (see Figure 3),
an intermediate catheter 184 that may be inserted into said outer catheter (Id.), 
an inner catheter 190 that may be inserted in said intermediate catheter (see paragraph [0112]), 
wherein said intermediate catheter has an apical portion that defines a tube (see tube portion of 184 within scaffold 186 in Figure 3) onto which an anchoring element 186 for anchoring to inner walls of a blood vessel slides, said anchoring element comprises an annular slider 188 slidable around said tube (see paragraph [0115]) and a plurality of wire elements (of 186) each having a proximal end fixed to said tube (wire elements are attached to 194 which is fixedly attached to 184; see paragraph [0114]) and a distal end fixed to said annular slider 188 (see paragraph [0115]), wherein said wire elements are configured to bend spontaneously for displacing radially away from said tube when they exit from said outer catheter (186 is self-expandable such that the wire elements bend; see Figure 3 and paragraph [0111]), making said annular slider 188 slide around the tube towards said proximal ends (see 186 expands it is capable of abutting against inner walls of a blood vessel at opposite points radially away from said tube).
	However, although Farhangnia discloses the wire elements (of scaffold 186) are self-expandable (see paragraph [0111]), Farhangnia does not disclose the wire elements being made of a shape memory material suitable for being put in contact with tissues of a human body.  In another embodiment, Farhangnia teaches an alternate scaffold 145 (see paragraph [0097] and Figure 2B) that is made of a shape memory alloy, such as Nitinol, which is suitable for contacting tissue.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire elements in the embodiment in Figure 3 of Farhangnia to be made of shape memory material, as taught by the embodiment in Figure 2B and paragraph [0097] of Farhangnia, since a shape memory material such as Nitinol is a self-expandable material that allows expansion after telescoping from an outer shaft (Id.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Additionally, although inner catheter 190 of Farhangnia is flexible and can bend in arteries (see Figure 3; paragraph [0111]), Farhangnia does not disclose that at least an entire apical portion of said inner catheter being configured to assume a curved shape at rest, said entire apical portion being configured to be elastically distended or 
	In the same field of art, namely delivery devices, Williams teaches at least an entire apical portion 14 of an inner catheter 10 (see Figures 1, 6-7; col. 3, lines 14-25) being configured to assume a curved shape at rest (Id.), said entire apical portion being configured to be elastically distended or forced to remain lying when inserted in a tube of an intermediate catheter 20 (see col. 4, lines 30-44; inner catheter 10 is inserted into a proximal end of an intermediate catheter 20, wherein the inner catheter 10  is configured to be elastically distended, or stretched to an aligned configuration within the intermediate catheter and generally assume the configuration of the intermediate catheter due the flexural rigidity of the intermediate catheter being greater than the inner catheter) and to curve spontaneously when it protrudes out of the tube (see col. 4, lines 45-52; as the inner catheter 10 moves outside of and farther distally away from the intermediate catheter 20 the inner catheter becomes less aligned and the entire apical portion 14 curves), and the farther the entire apical portion of the inner catheter protrudes from the tube, the more it bends (Id.) and so an operator may adjust gradually a total curvature of the entire apical portion of the inner catheter and orient in the blood vessel the entire apical portion of the inner catheter in order to point it (see col. 4, lines 10 a certain distance distally away from the intermediate catheter 20 a small distance at a time so that it forms the desired curvature 14, of 90 degrees or less, which assists in steering through a patient’s vascular system and assists in navigating through the vasculature of the patient’s heart).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner catheter of Farhangnia as claimed, as taught by Williams, in order to assist in steering and navigating through the vasculature of a patient (Id.).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entire apical portion of the inner catheter to be made of a shape memory material such as Nitinol, as taught by Farhangnia above (see paragraph [0097]) when combined with Williams in order for the pre-shaped apical portion of the inner catheter to achieve the desired curved shape, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Farhangnia and Williams discloses the claimed device, as discussed above, except for the outer catheter has a respective first handle configured to push the outer catheter forward inside a blood vessel and to make said outer catheter slide on the intermediate catheter; the intermediate catheter has a respective second handle configured to push forward and/or pull backward said intermediate catheter in said outer catheter; the inner catheter has a respective third handle configured to push 
	In the same field of art, namely devices for inserting a guidewire, Heuser teaches in Figures 1-2, an outer catheter 40 having a respective first handle 56 configured to push the outer catheter forward inside a blood vessel and to make said outer catheter slide on an intermediate catheter 26; the intermediate catheter has a respective second handle 54 configured to push forward and/or pull backward said intermediate catheter in said outer catheter; an inner catheter 12 has a respective third handle 50 configured to push forward and/or pull backward said inner catheter in said intermediate catheter and to rotate it around a longitudinal axis (see paragraph [0020]), said third handle having a third through hole (leading into lumen 22) to be capable of allowing insertion of a guidewire into a back of the third handle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first, second, and third handles as claimed to Farhangnia and Williams, as taught by Heuser, in order to facilitate handling and selective actuation of the outer, intermediate, and inner catheters at their respective proximal ends by a user. 
	It is noted that once the combination is made with Farhangnia, Williams, and Heuser as discussed above, one of ordinary skill in the art would understand that when the first handle (that actuates the outer catheter) is retracted against the second handle (that actuates the intermediate catheter having the anchoring element), the anchoring 186 protrudes from outer catheter 180), and when the third handle (that actuates the inner catheter) is pushed towards the second handle, the entire apical portion of the inner catheter comes out of the tube of intermediate catheter (as seen in Figure 3 of Farhangnia, where inner catheter 190 is beyond the tube of intermediate catheter 184), and so by pushing or retracting the third handle and by turning it on itself, an operator may adjust gradually a curvature of the apical part of the inner catheter, as discussed above. 
	Regarding claim 3, Farhangnia discloses said annular slider 188 is integral with said wire elements (of 186) in correspondence to their distal ends (see Figure 3 and paragraph [0115]).
	Regarding claim 5, Farhangnia discloses a wire guide 192 for a heart valve prosthesis inserted in said inner catheter 190 (see Figure 3; paragraphs [0111]-[0112]).
	Regarding claim 7, Farhangnia does not disclose said inner catheter (microcatheter 190) being made of a shape memory material, but teaches various microcatheters may be used including one having a stainless steel braid structure (see paragraph [0116]).  In paragraph [0012] Heuser teaches that shape memory material nitinol adds flexibility to a structure which becomes stiffer as more stainless steel is added to it.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner catheter of Farhangnia, Williams, and Heuser to be made of shape memory material in order to impart a desired degree of flexibility to facilitate tracking through vasculature, and since In re Leshin, 125 USPQ 416. 
	Regarding claim 8, Farhangnia discloses a guidewire 192 (see Figure 3) suitable for a heart valve prosthesis in a blood vessel ("suitable for a heart valve prosthesis in a blood vessel" is an intended use limitation, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Farhangnia meets the structural limitations of the claim, and is capable of being applied to a delivery system for a heart valve prosthesis), wherein said guidewire is inserted into said inner catheter 190.
	Regarding claim 9, Farhangnia, as modified by Williams and Heuser, teaches said first handle has a first through hole in communication with the inside of said outer catheter (in Figures 1-2 of Heuser, first handle 56 has a first through hole in communication with an inside of outer catheter 40); wherein said second handle has a second through hole in communication with the inside of said intermediate catheter (in Figures 1-2 of Heuser, second handle 54 has a second through hole in communication with an inside of intermediate catheter 26); wherein an inner catheter is inserted into said intermediate catheter through said second through hole (inner catheter 12 is inserted into intermediate catheter 26 through said second through hole); wherein said intermediate catheter is inserted into said outer catheter through said first through hole (intermediate catheter 26 is inserted into said outer catheter 40 through said first through hole).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771